Citation Nr: 0509027	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-29 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for service-connected hepatitis C


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from April 1972 
until June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which assigned a 10 percent 
disability evaluation for service-connected hepatitis C, 
effective May 10, 2002.  AB v. Brown, 6 Vet. App. 35 (1993).

The appellant requested a hearing in this case, which was 
conducted by the undersigned Acting Veterans Law Judge in 
December 2004.


FINDINGS OF FACT

1.  The appellant's service-connected hepatitis C 
symptomatology consists of daily fatigue, malaise, anorexia, 
and minor weight loss.

2.  The appellant does not have hepatomegaly or 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period.


CONCLUSION OF LAW

The criteria for a 20 percent schedular disability 
evaluation, but no higher, for service-connected hepatitis C 
are approximated.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
§§  4.1, 4.2, 4.3, 4.7, and 4.114, Diagnostic Code 7354 
(2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to an 
initial evaluation greater than 10 percent for service-
connected hepatitis C.  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letter dated in 
June 2002.  The letter informed the appellant what evidence 
and information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The Board notes in passing that the January 2003 rating 
decision on appeal, the statement of the case (SOC), and 
multiple supplemental correspondence, also adequately 
informed the appellant of the types of evidence needed to 
substantiate his claim.  The June 2002 VCAA letter also 
specifically addressed the legal requirements of a service 
connection claim generally and a hepatitis C claim 
specifically.  Therefore, the Department's duty to notify has 
been fully satisfied.  

With respect to the timing of the VCAA notification, the June 
2002 letter was provided to the appellant prior to the 
initial adjudication of the his claim in January 2003.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
appellant is not prejudiced because of the timing of notice.

The VCAA notification letter is also legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA examination records, VA 
treatment records, Board hearing transcript, and the 
appellant's own contentions.  Accordingly, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The Board finds that all 
indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded a VA 
examination in September 2002 with respect to the issue here 
on appeal.  Despite the appellant's contentions, VA 
reexamination is not necessary because, as discussed below, 
there exists sufficient medical evidence to decide the 
appellant's claim.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Initial Evaluation Greater than 10 Percent for Service-
Connected Hepatitis C

Disability ratings are intended to compensate for impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  Because the appellant 
challenged the initial rating assigned for his hepatitis C 
disorder, the entire body of evidence is for consideration.  
Consistent with the facts found, the rating may be higher or 
lower for periods of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The law also provides that it is necessary to evaluate the 
disability from the point of view of the appellant working or 
seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the appellant's favor.  38 C.F.R. § 4.3 (2004).  If there is 
a question as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

The appellant's service-connected hepatitis C is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2004).

The current 10 percent disability evaluation requires:

Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
anthralgia, and upper right quadrant pain) having a 
total duration of at least one week, but less than 
two weeks, during the past 12-month period.



A 20 percent disability evaluation requires:

Daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
anthralgia, and upper right quadrant pain) having 
a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.

A 40 percent disability evaluation requires:

Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, anthralgia, and upper 
right quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during 
the past 12-month period.

Id.

The Board has thoroughly reviewed all of the medical evidence 
of record, including service medical records, VA examination 
records, VA treatment records, and the appellant's own 
contentions with respect to the severity of his service-
connected hepatitis C.  For example, the appellant contends 
that, as a result of his service-connected hepatitis C, he is 
tired all day and has a decreased appetite.  (See Board 
Hearing Transcript at 2-3, December 2004).  The appellant 
further contends that his hepatitis C symptomatology also 
consists of daily weakness, muscle and back pain, nausea, and 
fever, which are exacerbated by his on-going treatment.  (See 
Appeal To Board Of Veterans' Appeals, October 2003). 

The appellant's VA examination records dated in September 
2002 show that his subjective complaints included flu-like 
symptoms such as extreme fatigue, tiredness, extreme 
weakness, aches and pains, nausea, and anorexia.  The 
appellant further indicated that his abovementioned symptoms 
are worse after receiving his hepatitis C treatment and last 
for 1-2 days.  The VA examiners' objective findings included, 
in pertinent part, mild focal tenderness of the right upper 
quadrant, no hepatosplenomegaly, and loss of 10-15 pounds in 
the past year, but regained 4 pounds in the past few months.  
As such, the appellant's subjective complaints coupled with 
the VA examiner's objective findings more nearly approximate 
the criteria for a 20 percent disability evaluation for 
service-connected hepatitis C.  38 C.F.R. § 4.7 (2004).  As 
detailed above, the evidence of record shows that the 
appellant has daily fatigue, malaise, anorexia, upper right 
quadrant pain, and limited weight loss, but without 
hepatosplenomegaly.  Therefore, a 20 percent evaluation is 
warranted pursuant to Diagnostic Code 7354 for the 
appellant's service-connected hepatitis C and any reasonable 
doubt in the issue has been resolved in favor of the 
appellant.  38 C.F.R. §§ 4.3, 4.114 (2004).

The Board additionally notes that it has also specifically 
considered whether an initial rating greater than 20 percent 
is warranted under the circumstances of this case.  However, 
although the evidence of record shows daily fatigue, malaise, 
anorexia, and minor weight loss, the evidence of record does 
not also show hepatomegaly as required by Diagnostic Code 
7354.  38 C.F.R. § 4.114 (2004).  In fact, the September 2002 
VA examiner's objective findings specifically included no 
hepatosplenomegaly.  Furthermore, the appellant concedes that 
his hepatitis C symptomatology consists of incapacitating 
episodes of, at least, one to two weeks, "but less than four 
weeks, during the past 12-month period."  (See Appeal To 
Board Of Veterans' Appeals, October 2003) (emphasis added).  
Therefore, although the Board previously found that the 
evidence of record more nearly approximates the 


requirements for a 20 percent disability evaluation, the 
evidence simply does not warrant the next higher evaluation, 
or a 40 percent rating.


ORDER

Entitlement to an initial evaluation of 20 percent, but no 
higher, for service-connected hepatitis C is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


